Exhibit 10.2

 

EXHIBIT “A”

 

INDEMNIFICATION AGREEMENT

 

This Agreement (the “Indemnification Agreement”) is made as of the 31st day of
May, 2013 by and between Gleacher & Company, Inc. (the “Company”), and
Christopher J. Kearns (“Kearns”) and Capstone Advisory Group, LLC (together with
its subsidiary, Capstone Management Services, LLC, and its other subsidiaries,
“Capstone”).  Kearns, Capstone, and their respective agents, members, officers,
employees, contractors, representatives and affiliates are referred to herein as
the “Indemnitees”.

 

Under the retention/engagement letter to which this Indemnification Agreement is
appended (the “Engagement Agreement”), the Company has retained the services of
Capstone and Capstone’s agents, members, officers, employees, contractors,
representatives and affiliates (collectively, the “Capstone Personnel”), and the
Company may appoint Kearns as the Chief Restructuring Officer (“CRO”) of the
Company.  The Bylaws of the Company (the “Bylaws”) provide certain
indemnification rights to officers, directors, and certain other persons under
certain circumstances to the fullest extent authorized by, and subject to the
conditions and (except as provided therein) procedures set forth in the Delaware
General Corporation Law, as the same exists or may hereafter be amended
(“Delaware Company Law”).  Delaware Company Law provides that the
indemnification provisions contained therein are not exclusive, and contemplates
that contracts may be entered into between the Company and its directors,
officers and agents (including without limitation a CRO), with respect to
indemnification of such directors, officers or agents.

 

Kearns and Capstone have indicated their concern that, regardless whether the
indemnities available under the Bylaws and the Engagement Agreement are adequate
to protect them and the Capstone Personnel against the risks associated with
their service to the Company, Kearns and Capstone wish further assurances from
the Company for the Indemnitees in this regard.  The parties acknowledge that
Kearns and certain Capstone Personnel will continue to be agents, members,
officers, employees, contractors, representatives or affiliates of Capstone,
which may also be engaged as an agent of the Company.  However the parties also
recognize that services as an officer of the Company may be recharacterized from
time to time as services as an agent of the Company and it is necessary to
protect the CRO and Capstone Personnel, as individuals, and Capstone for
liabilities relating to such recharacterized services.  In order to induce
Kearns and Capstone to agree to serve as an officer or agent, respectively, and
in consideration of Kearns’ and Capstone’s service after the date hereof, the
parties hereby agree as follows:

 

1.                                      (a)                                 If
Kearns, Capstone or any of the other Indemnitees are, or are threatened to be
made, a party to or participant in any action, suit, alternative dispute
resolution process, or proceeding, whether civil, criminal, administrative or
investigative, including without limitation pre-proceeding investigations and
discovery (the “proceeding”), by reason of the fact that such Indemnitee is or
was a director, officer, employee or agent of the Company or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, including service with respect to

 

--------------------------------------------------------------------------------


 

employee benefit plans, the Company shall indemnify and hold harmless the
Indemnitees to the fullest extent authorized by the Delaware Company Law against
all costs, expenses, liabilities, judgments and losses (including without
limitation reasonable attorneys’ fees, judgments, fines, excise taxes or
penalties under the Employee Retirement Income Security Act of 1974, as amended)
and amounts paid or to be paid in settlement of any proceeding, actually and
reasonably incurred or suffered by the Indemnitees in connection therewith.

 

(b)                                 (i)                                    
Prior to execution of this Indemnification Agreement, the Company furnished to
the Indemnitees a true, correct and complete copy of the Directors, Officers and
Corporate Liability Insurance Policy (the “Policy”) issued to the Company by its
insurers (collectively, the “Insurer”).  The Company represents that the Policy
is in full force and effect and that, to the best of the Company’s knowledge, no
event has occurred that constitutes or, with the passage of time or notice would
constitute, an event of default thereunder or that would otherwise give the
Insurer any right to cancel the Policy, and there are no pending claims which
have been made against the Policy.  Promptly following the execution of this
Indemnification Agreement the Company shall notify the Insurer of the
appointment of the CRO or any Capstone Personnel as CRO or as another officer of
the Company.

 

(ii)                                  The Company shall cause its insurance
broker to send copies of all documentation constituting the Policy and any
renewal or cancellation thereof, to the attention of Kearns at Capstone Advisory
Group LLC, 104 West 40th Street, 16th floor, New York, New York 10018.

 

(iii)                               The Company shall maintain directors and
officer’s liability insurance coverage covering each director, officer, employee
or agent comparable as to terms and amounts as that provided under the Policy
for persons in such roles as long as (A) Kearns or any of the Capstone Personnel
serves as CRO or as a director, officer, employee or agent of the Company or
(B) Capstone is engaged by the Company, whichever is longer, provided that, the
total limits of liability purchased under any renewals of the Policy or renewal
of the insurance program are commercially reasonable as determined by a majority
of the then-existing board of directors of the Company, and the Company uses
commercially reasonable efforts to ensure that Indemnitees are covered to the
same extent as other individual insureds under such renewal policy in comparable
roles.

 

(iv)                              The Company shall use commercially reasonable
efforts to obtain, as applicable, written confirmation for coverage under the
Policy, or an endorsement of the Policy to provide coverage for each of Kearns
and any of the Capstone Personnel who serve as a director, officer, employee or
agent of the Company on the same terms as any other director, officer, employee
or agent of the Company covered under such Policy.  For the avoidance of doubt,
it is understood and agreed that the Parties will not deem the payment of any
additional premium to secure such coverage or endorsements under the preceding
clauses (I) and (II) respecting Kearns or any of the Capstone Personnel who
serve as CRO or as a director, officer, employee or agent of the Company to be
within the scope of “commercially reasonable efforts.”

 

2

--------------------------------------------------------------------------------


 

(v)                                 Upon any cancellation or non-renewal of the
Policy (or substitution for the Policy), the Company shall promptly notify the
CRO and Capstone.  (vi)   For a period of at least one year after Kearns or
Capstone ceases to serve as a director, officer, employee or agent of the
Company, whichever is later, the Company shall use commercially reasonable
efforts to either (A) maintain directors and officer’s liability insurance
coverage covering former directors, officers, employees and agents (including
the CRO and applicable Capstone Personnel) comparable to the foregoing as to
terms and amounts as that provided under the Policy for persons in such roles,
or (B) purchase and maintain a tail policy or other policy specifically covering
the Indemnitees that is comparable as to terms and amounts.  Any coverage and
policies required to be maintained by the Company under this Section 1(b) shall
be obtained from an insurer with a Financial Strength Rating from A.M. Best not
lower than B+ (Good).

 

2.                                      The Company shall (within 30 days of
written request made by the Indemnitees) pay to the Indemnitees all reasonable
costs and expenses (including, but not limited to, reasonable attorneys,
accountants, investment or other advisor and expert witness fees) actually and
reasonably incurred by the Indemnitees in defending any such proceeding in
advance of its final disposition if the Indemnitees acted in good faith and in a
manner they reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe their conduct was unlawful; provided that (i) each
of Kearns and Capstone hereby agrees (which agreement shall be self-executing
through acceptance of payment) to reimburse the Company for all costs and
expenses advanced by the Company in defending any proceeding against Kearns or
Capstone, respectively, in the event and only to the extent that it shall
ultimately be determined by a court of competent jurisdiction that such person
was not entitled to be indemnified by the Company for such expenses under the
provisions of the Delaware Company Law, this Indemnification Agreement or
otherwise at the time the costs and expenses were advanced, and (ii) each of the
other Indemnitees shall agree at the time of receipt of such payment of costs or
expenses (which agreement shall be self-executing through acceptance of such
payment) to reimburse the Company for all costs and expenses advanced by the
Company in defending any proceeding against such Indemnitee in the event and
only to the extent that it shall ultimately be determined by a court of
competent jurisdiction that such person was not entitled to be indemnified by
the Company for such expenses under the provisions of the Delaware Company Law,
this Indemnification Agreement or otherwise at the time the costs and expenses
were advanced.

 

3.                                      If the Company does not respond to a
written claim for any payment (including advancement of expenses) under this
Indemnification Agreement within forty five (45) days of having received such a
claim, it shall be deemed to have waived any right to refuse to pay such claim
under this Indemnification Agreement.  In addition, if a claim under this
Indemnification Agreement is not paid by the Company, or on its behalf, within
forty five (45) days after a written claim has been received by the Company, the
Indemnitees may at any time thereafter bring suit against the Company, and the
Company shall have the burden of proving that the Indemnitees are not entitled
to payment under this Indemnification Agreement.

 

3

--------------------------------------------------------------------------------


 

4.                                      In the event of payment to the
Indemnitees under this Indemnification Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitees (and their respective successors, assigns, executors,
administrators, legal representatives and heirs), who shall execute all
documents and take all actions reasonably requested by the Company to implement
such right of subrogation, including cooperating in the prosecution of any
subrogation action in the name of Indemnitees.

 

5.                                      The Company shall not be liable under
this Indemnification Agreement to make any payment to or on behalf of the
Indemnitees:

 

(a)                                 for which payment is actually made to or on
behalf of the Indemnitees under a valid and collectible insurance policy;

 

(b)                                 based upon liability for a claim arising
from a final adjudication by a court of competent jurisdiction that the
Indemnitees are liable to the Company;

 

(c)                                  on account of the Indemnitees’ conduct
which is finally adjudged in a court of competent jurisdiction to have been
knowingly fraudulent, deliberately dishonest, grossly negligent or willful
misconduct; or if it is determined that the Indemnitee (i) did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, or (ii), with respect to any criminal action or
proceeding, had reasonable cause to believe his conduct was unlawful.

 

(d)                                 for which advancement or indemnification
under this Indemnification Agreement is determined finally by the Delaware Court
of Chancery or any court in which the proceeding was brought shall determine
upon application that Indemnitee is not entitled to such advancement or
indemnity.

 

6.                                      Within five business days after receipt
by the Indemnitees of notice of the commencement of any proceeding, the
Indemnitees will, if a claim in respect thereof is to be made against the
Company under this Indemnification Agreement, notify the Company of the
commencement thereof; but the omission so to notify the Company will not relieve
the Company from any liability which it may have to the Indemnitees otherwise
than under this Indemnification Agreement except to the extent that the Company
is prejudiced by such delay.  With respect to any such action, suit or
proceeding as to which the Indemnitees notify the Company of the commencement
thereof;

 

(a)                                 the Company will be entitled to participate
therein at its own expense;

 

(b)                                 Except as otherwise provided below, to the
extent that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitees.  After notice from the Company to
the Indemnitees of its election so to assume the defense thereof, the Company
will not be liable to the Indemnitees under this Indemnification Agreement for
any legal or other expenses subsequently incurred by the Indemnitees in
connection with the defense thereof other than reasonable costs of investigation
or as

 

4

--------------------------------------------------------------------------------


 

otherwise provided below.  The Indemnitees shall have the right to employ their
counsel in such action, suit or proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Indemnitees unless (i) the employment of
counsel by the Indemnitees has been authorized in writing by the Company, or
(ii) the Indemnitees shall have reasonably concluded, upon the written advice of
counsel, that there may be a conflict of interest between the Company and the
Indemnitees in the conduct of the defense of such action or (iii) the Company
shall not in fact have employed counsel reasonably satisfactory to Indemnitees
to assume the defense of such action, in each of which cases the fees and
expenses of counsel shall be at the expense of the Company.  The Company shall
not be entitled to assume the defense of any action, suit or proceeding brought
by or on behalf of the Company or as to which the Indemnitees shall have made
the conclusion provided for in (ii) above; and

 

(c)                                  the Company shall not be liable to
indemnify the Indemnitees under this Indemnification Agreement for any amounts
paid in settlement of any action or claim effected without its written consent,
provided such claim is filed within the applicable statute of limitations.  The
Company shall not settle any action or claim without the Indemnitees’ written
consent unless consideration for the settlement is solely a monetary payment
borne by the Company with no admission of liability on the part of Indemnitees. 
Neither the Company nor the Indemnitees shall unreasonably withhold consent to
any proposed settlement.

 

7.                                      All agreements and obligations of the
Company contained herein shall continue during the period any of Kearns,
Capstone or the Capstone Personnel is serving in any of the capacities referred
to in Section 1 hereof and shall continue thereafter so long as the Indemnitees
or their respective successors, assigns, executors, administrators, legal
representatives or heirs could be subject to any possible claim or threatened,
pending or completed proceeding by reason of the fact that the Indemnitees was
serving in any of such capacities.  The Indemnitees shall be third party
beneficiaries of this Indemnification Agreement with the right to enforce this
Indemnification Agreement.

 

8.                                      (a)                                 Any
notice or other communication under this Indemnification Agreement shall be in
writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties as follows:

 

If to the Company:

 

Gleacher & Company, Inc.
1290 Sixth Avenue
New York, NY 10104

Attention:

Fax:

 

If to the Indemnitees:

 

Christopher J. Kearns

 

5

--------------------------------------------------------------------------------


 

Capstone Advisory Group, LLC

104 West 40th Street, 16th Floor

New York, NY 10018

Fax:                                                                      
212-782-1478

 

With a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, NY 10022

Attention:                                         James Kardon

Fax:                                                                      
212-478-7400

 

or to such other address or person as any party hereto may specify by notice to
the other.

 

(b)                                 The waiver by any party and the breach of
any of the provisions of this Indemnification Agreement shall not operate or be
construed as a waiver of any subsequent breach hereof.

 

(c)                                  This Indemnification Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, assigns, executors, administrators, legal representatives and heirs.

 

(d)                                 This Indemnification Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without regard to conflict of law provisions.

 

(e)                                  Each of the parties hereto submits to the
jurisdiction of the Chancery Court of the State of Delaware or the State of New
York with respect to any disputes, directly or indirectly, to any matter of
interpretation of this Indemnification Agreement or the respective rights or
obligations of each of the parties hereto (whether or not any such party is
otherwise subject to the jurisdiction or venue of the federal and state courts
sitting in the States of Delaware or New York).  Each of the parties
specifically waives any objection which it may otherwise have to the
jurisdiction or venue of any such courts and acknowledges that service of
process may be made by mailing a copy thereof in accordance with the provisions
of subsection (a) above.

 

(f)                                   Each of the provisions of this
Indemnification Agreement is a separate and distinct agreement and independent
of all others, so that if any provision hereof shall be held to be invalid or
unenforceable for any reason, such invalidity or enforceability shall not affect
the validity or enforceability of any other provisions hereof.  This
Indemnification Agreement is being entered into pursuant to the Delaware Company
Law and as such is intended to be supplemental to any other rights to
indemnification available to the Indemnitees.  Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Certificate of Incorporation or bylaws of the Company.

 

6

--------------------------------------------------------------------------------


 

(g)                                  No amendment, modification, termination or
cancellation of this Indemnification Agreement shall be effective unless in
writing and signed by both parties hereto.

 

9.                                      The obligations of the Company hereunder
are solely Company obligations, and no officer, director, employee, agent,
shareholder, member, manager or controlling person of the Company shall be
subjected to any personal liability whatsoever to the Indemnitee, nor will any
such claim be asserted by or on behalf of the Indemnitees or their respective
successors, assigns, executors, administrators, legal representatives or heirs. 
The limitations on liability and indemnification contained in this
Indemnification Agreement shall survive the completion, expiration, termination
or suppression of this Indemnification Agreement.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

 

Gleacher & Company, Inc.

 

 

 

 

 

By:

/s/ Mark Patterson

 

Name: Mark Patterson

 

Title: Director

 

 

 

 

 

/s/ Christopher J. Kearns

 

Christopher J. Kearns

 

 

 

 

 

Capstone Advisory Group, LLC

 

 

 

 

 

By:

/s/ Christopher J. Kearns

 

Name:

Christopher J. Kearns

 

Title:

Manager

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------